85157: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32058: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85157


Short Caption:MUELLER VS. DIST. CT. (DGMD REAL ESTATE INVS., LLC)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A831496Classification:Original Proceeding - Civil - Mandamus


Disqualifications:SilverCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAcres Cultivation, LLCMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Glenn F. Meier
							(Greenberg Traurig, LLP/Las Vegas)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						


PetitionerCuraleaf, Inc.Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Glenn F. Meier
							(Greenberg Traurig, LLP/Las Vegas)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						


PetitionerJim MuellerMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Glenn F. Meier
							(Greenberg Traurig, LLP/Las Vegas)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						


PetitionerJohn MuellerMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Glenn F. Meier
							(Greenberg Traurig, LLP/Las Vegas)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						


PetitionerMachnv, LLCMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Glenn F. Meier
							(Greenberg Traurig, LLP/Las Vegas)
						Tamara Beatty Peterson
							(Peterson Baker, PLLC)
						


Real Party in InterestArmpro, LLCAriana Caruso
							(Hymanson & Hymanson)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Henry J. Hymanson
							(Hymanson & Hymanson)
						


Real Party in InterestDGMD Real Estate Investments, LLCAriana Caruso
							(Hymanson & Hymanson)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Henry J. Hymanson
							(Hymanson & Hymanson)
						


Real Party in InterestLas Vegas Green Organics, LLCAriana Caruso
							(Hymanson & Hymanson)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Henry J. Hymanson
							(Hymanson & Hymanson)
						


Real Party in InterestProdigy Holdings, LLCAriana Caruso
							(Hymanson & Hymanson)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Henry J. Hymanson
							(Hymanson & Hymanson)
						


Real Party in InterestZhang Springs, LV, LLCAriana Caruso
							(Hymanson & Hymanson)
						Philip M. Hymanson
							(Hymanson & Hymanson)
						Henry J. Hymanson
							(Hymanson & Hymanson)
						


RespondentSusan Johnson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/15/2022Filing FeePetition Filing Fee Paid. $250.00 from Tamara Peterson.  E-Payment Ref. no. 22081229962346. (SC)


08/15/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-25411




08/15/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges. (SC)


08/15/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-25412




08/15/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-25413




08/15/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-25414




08/15/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-25416




08/15/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-25418




08/15/2022Notice/IncomingFiled Proof of Service. Certificate of Service. (SC)22-25419




10/11/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32058





Combined Case View